DETAILED ACTION
1.          Claims 1-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 2/09/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,277,293 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claim 1 of the Patent1:
Application, Claim 1:
A communication apparatus, comprising: circuitry, which, in operation, generates a physical protocol data unit (PPDU) that contains a legacy signal field and a first signal field wherein both of the legacy signal field and the first signal field comprise an Orthogonal Frequency Division Multiplexing (OFDM) symbol, and the first signal field is derived from the legacy signal field; and 
a transmitter, which, in operation, transmits the PPDU, wherein a format of the PPDU is indicated based on whether a part of bits of the first signal field is inverted or not, the format of the PPDU is a first format or a second format, and data subcarriers of the first signal field in the second format have inverted values of corresponding values in the legacy signal field, and pilots of the first signal field in the second format are not inverted and have same values of corresponding values in the legacy signal field.
Patent1, Claim 1:
A terminal station, comprising: 
a receiver which, in operation, receives a physical protocol data unit (PPDU) that contains a legacy signal field and a first signal field, wherein both of the legacy signal field and the first signal field comprise an Orthogonal Frequency Division Multiplexing (OFDM) symbol and the first signal field is derived from the legacy signal field; and circuitry which, in operation, determines a format of the received PPDU based on whether a part of bits of the first signal field is inverted or not, wherein the format of the received PPDU is a first format or a second format, and wherein data subcarriers of the first signal field in the second format have inverted values of corresponding values in the legacy signal field, and pilots of the first signal field in the second format are not inverted and have same values of corresponding values in the legacy signal field.


Claims 2-12 of the Application are transparently found in claims 2-12 of the Patent1 with obvious word variations and are also rejected.

Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.         Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0123757 A1 to Ko et al. (hereinafter “Ko”), fully supported by foreign applications filed June 29, 2015 and August 20, 2015 in view of United States Patent Application Publication 2007/0097946 A1 to Mujtaba (hereinafter “Mujtaba”).
            Regarding Claim 1, Ko discloses a communication apparatus (Ko: Figure 3 with at least [0051] – illustrating and defining a station included with the description.), comprising:
     circuitry, which, in operation, generates a physical protocol data unit (PPDU) that contains a legacy signal field (Ko: [0085] – station is operable to generate a frame (corresponding to a PPDU). See also [0105-0110] with Figures 6 and 7 – describing an L-SIG field of a physical frame.), and a first signal field (Ko: Figures 6 and 7 – corresponds to a plurality of “signal fields” as illustrated.) wherein both of the legacy signal field and the first signal field comprise an Orthogonal Frequency Division Multiplexing (OFDM) symbol (Ko: Figure 10 with [0126] – an extension of the 802.11 frames previously described, the 802.11ax frame of Figure 10 illustrates OFDM symbols included with the frame.) and the first signal field is derived from the legacy signal field (Ko: [0105-0110] – corresponds to one or more legacy training fields being similarly modulated under the same scheme. See also [0159-0162] – may also correspond to RL-SIG.); and
     a transmitter, which, in operation, transmits the PPDU (Ko: [0085] – generated PPDU may be transmitted.); 
     wherein a format of the received PPDU based on whether a part of bits of the first signal field is inverted or not (Ko: [0154-0164] – corresponds to determining the format of the frame based re-arranging the symbols by different or same modulation schemes.),
     the format of the PPDU is a first format or a second format (Ko: [0154-0164] – corresponds to determining the format of the frame based re-arranging the symbols by different or same modulation schemes.), and
     data subcarriers of the first signal field in the second format have inverted values of corresponding values in the legacy field (Ko: [0154-0164] – corresponds to determining the format of the frame based re-arranging the symbols by different or same modulation schemes. See also [0140-0141] – corresponds to repeating SIG signaling.).
            Although Ko discloses data subcarriers of the first signal field in the second format have inverted values of corresponding values in the legacy field (see above rejection claim 1), but does not expressly disclose pilots of the first signal field in the second format are not inverted and have same values of corresponding values in the legacy signal field.
            However, Mujtaba discloses pilots of the first signal field in the second format are not inverted and have same values of corresponding values in the legacy signal field (Mujtaba: [0060] – corresponds to pilots having one of three preamble formats in a field may or may not be inverted from the L-SIG field to the HT-SIG field.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the apparatus of Ko in view of the high-throughput (HT) device of Mujtaba to modify pilots of a frame for the reasons of improving “long and short MIMO preamble formats and training techniques that provide reduced preamble overhead” (Mujtaba: [0007]).	
            Regarding Claim 2, the combination of Ko and Mujtaba discloses the communication apparatus, according to Claim 1, wherein Ko further discloses the part of bits corresponds to data bits in the first signal field (Ko: [0160-0162] – corresponds to data bits in SIG signaling.).
            Regarding Claim 3, the combination of Ko and Mujtaba discloses the communication apparatus, according to Claim 1, wherein Ko further discloses the legacy signal field and the first signal field are configured in a same modulation scheme (Ko: [0154-0164] – corresponds to determining the format of the frame based re-arranging the symbols by different or same modulation schemes.).
            Regarding Claim 4, the combination of Ko and Mujtaba discloses the terminal station, according to Claim 1, wherein Ko further discloses the OFDM symbol is Binary Phase Shift Keying (BPSK) modulated (Ko: [0155-0159] – corresponds to the use of 48 BPSK modulation data.).
            Regarding Claim 5, the combination of Ko and Mujtaba discloses the terminal station, according to Claim 1, wherein data subcarriers of the first signal field in the first format are a repeat of the legacy signal field (Ko: [0140-0141] – corresponds to repeating SIG signaling.).
            Regarding Claim 6, the combination of Ko and Mujtaba discloses the terminal station, according to Claim 1, wherein Ko further discloses wherein the PPDU in the first format optionally contains a second signal field while the PPDU in the second format does not contain the second signal field (Ko: [0153-0155] – corresponds to the presence/absence of an HE-SIG field.).
            Claims 7-12, directed to a method embodiment of claims 1-6, recite similar features as claims 1-6, respectively, and are therefore rejected upon the same grounds as claims 1-6. Please see above rejections of claims 1-6.

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 29, 2022